Pope, Judge.
Plaintiff Charles Edwards brought a complaint to foreclose a materialman’s lien filed against certain property owned by defendant The Smiths’ Properties, Inc., for the amount owing on a contract to install carpet and cove base. Defendant answered and filed a counterclaim alleging, inter alia, slander of title. The trial court granted plaintiff’s motion for summary judgment on the complaint and defendant appeals.
Defendant does not deny that plaintiff performed under the contract but argues the contract contains a provision making it an installment contract payable with interest over two years from the date payment is presently due and therefore denying that payment in full on the contract is due and payable. The provision referred to states that in the event the amount due under the contract is not fully paid at the time payment is due, the “balance shall be assigned to a financial company or bank under their standard contract at 1.5% interest with payments in equal installments over 24 months unless otherwise arranged.” The record shows plaintiff never assigned the account but made repeated demands upon defendant for payment and that defendant has made no payment whatsoever on the contract. We agree with the trial court that under these circumstances the amount due on the account is immediately due to plaintiff, and the defendant may not further delay payment by claiming he owes only monthly payments to an unidentified finance company.

Judgment affirmed. Appellant’s motion to dismiss appeal and motion for sanctions are denied.


Birdsong, P. J., and Cooper, J., concur.